DETAILED ACTION
This Office action responds to the application filed on 6/12/2019.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provision.  In the event the determination of the status of the application as subject to pre-AIA  is incorrect, any correction of the statutory basis for a rejection as subject to AIA  instead will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
This application contains claims directed to a plurality of patentably distinct species as specified below.

Top view
The species may have any one of the following top views:
The top view illustrated in figure 11A
The top view illustrated in figure 12A
The top view illustrated in figure 13
Species Group 1
Each of the species within Species Group 1 may have any one of the following corrugations:
The corrugation illustrated in figure 2O
The corrugation illustrated in figure 3

The method illustrated in figures 2A-2O
The method illustrated in figures 7A-7D and 2F-2O
Species Group 2
Each of the species within Species Group 2 may have any one of the following corrugations:
The corrugation illustrated in figure 10G
The corrugation illustrated in figure 12B
Each of the species within Species Group 1 may made by any one of the following methods:
The method illustrated in figures 6A-6D and 2F-2O
The method illustrated in figures 9A-9E and 2F-2O
The method illustrated in figures 10A-10G and 2F-2O
Species Group 3
The species within Species Group 3 have the corrugation illustrated in figure 8C and may be made by the method illustrated in figures 8A-8C and 2F-2O.

The species are independent or distinct because, as the figures show, they have mutually exclusive characteristics.  For example, a positive corrugation as opposed to a negative corrugation, positively patterning a masking layer as opposed to negatively patterning the layer, and a spacer and a protective layer supporting a membrane as 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim appears to be generic to all species.
Electing a species for examination would require that the applicants specify the top view, the Species Group, the corrugation, and the method by which the MEMS is made.  The following is a list of examples of how a species may be specified and elected for examination.  It is not an exhaustive list of examples.
Example #1:  The species elected for examination reads on the top view illustrated in figure 11A, reads on the Species Group 1, has the corrugation reading on figure 2O, and is made by the method illustrated in figures 2A-2O.
Example #2:  The species elected for examination reads on the top view illustrated in figure 12A, reads on the Species Group 2, has the corrugation illustrated in figure 10G, and is made by the method illustrated in figures 6A-6D and 2F-2O.
Example #3:  The species elected for examination reads on the top view illustrated in figure 11A, reads on the Species Group 1, has the corrugation illustrated in figure 3, and is made by the method illustrated in figures 7A-7D and 2F-2O.
There is a burden in simultaneously searching and examining these patentably distinct species due to their mutually exclusive characteristics.  Each separate species require different fields of search (e.g., employing different search queries); and the prior art applicable to one species would not likely be applicable to the other species.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species, which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marcos D. Pizarro whose telephone number is (571)-272-1716. The examiner can normally be reached on Monday through Thursday from 9:00 am to 7:00 pm.  If it is necessary, the examiner's supervisor, Wael Fahmy, can be reached at (571)-272-1705.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either private PAIR or public PAIR. Status information for unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Marcos D. Pizarro/
Primary Examiner, Art Unit 2814